Reversed and Remanded and Opinion filed February 27, 2003








Reversed and Remanded and Opinion filed February 27,
2003.
 
In The
 
____________
 
NO.
14-02-00752-CV
____________
 
ARLYN
GARCIA MCNEW, Appellant
 
V.
 
DOUGLAS
WAYNE BURCH, Appellee
 

 
On Appeal from the 306th District Court
Galveston
County, Texas
Trial Court Cause No. 02FD0068
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed June 4, 2002.
On February 24, 2003, appellant filed a motion to reverse the
judgment and remand the cause to the trial court for entry of judgment in
accordance with the settlement agreement.  See Tex. R. App. P. 42.1. 
The motion is granted.
Accordingly, the judgment is reversed and the cause remanded
to the trial court.
PER CURIAM
Judgment rendered and Opinion
filed February 27, 2003.
Panel consists of Justices
Anderson, Seymore, and Guzman.